           Case 1:19-cv-01228-DAD-BAM Document 54 Filed 06/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   LISA BROOCKS,                                       Case No. 1:19-cv-01228-DAD-BAM

10                  Plaintiff,                           ORDER REGARDING STATUS
                                                         CONFERENCE AND SETTING FURTHER
11           v.                                          STATUS CONFERENCE

12   C R BARD INCORPORATED, et al.,

13                  Defendants.

14

15          This Court held a Status Conference on June 23, 2020, to discuss whether Plaintiff Lisa
16 Broocks (“Plaintiff”) had secured new counsel and the status of this action, including any

17 settlement discussions. Plaintiff Lisa Broocks appeared by telephone. Shawtina Lewis, counsel

18 for Defendants C R Bard Incorporated and Bard Peripheral Vascular Incorporated

19 (“Defendants”), appeared by telephone.
20          At the conference, the parties confirmed that they were engaged in active settlement
21 negotiations and requested that the Court continue the matter for an additional thirty (30) days.

22 Pursuant to the parties’ agreement, and to allow the parties to engage in further settlement

23 discussions, the Court SETS a FURTHER STATUS CONFERENCE for July 30, 2020, at 9:00

24 AM in Courtroom 8 (BAM) before the undersigned. The parties shall appear at the status

25 conference by telephone with each party using the following dial-in number and access code:

26 dial-in number 1-877-411-9748; access code 3219139. If the parties file a notice of settlement
27 prior to the conference, then the conference will be vacated.

28


                                                     1
          Case 1:19-cv-01228-DAD-BAM Document 54 Filed 06/23/20 Page 2 of 2


 1         The Clerk of Court is directed to serve Plaintiff with a copy of this order at her address of

 2 record, 716 Santa Alicia Drive, Rhonert Park, CA 94928.

 3
     IT IS SO ORDERED.
 4

 5     Dated:    June 23, 2020                               /s/ Barbara    A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
